Citation Nr: 0823042	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
tracheostomy scar.

2.  Entitlement to a total disability rating based on 
individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1975 and from May 1982 to December 1986.  This matter is on 
appeal from the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).

Both issues were remanded by the Board in June 2006.  The 
issue of an increased rating for a tracheostomy scar was 
remanded because no supplemental statement of the case 
addressing both the old and new rating criteria concerning 
scars was issued after an earlier April 2004 Board remand.  A 
supplemental statement of the case containing the appropriate 
adjudication was provided to the veteran concerning this 
issue and the issue of TDIU in January 2008.  The issue of 
TDIU was remanded in June 2006 for a VA examination to 
determine the severity of the veteran's cognitive disorder to 
include whether it precluded him from obtaining and 
maintaining substantially gainful employment.  Per an October 
2006 VA examination, as the veteran reported to have been 
employed in the same courier position for the last 3 to 4 
years, he did not show any inability to obtain or maintain 
substantially gainful employment and no opinion regarding the 
veteran's preclusion from such employment as a result of his 
disability could be rendered.  As such, no further 
development for such an opinion is necessary, as was claimed 
by the veteran's representative.


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's 
tracheostomy scar manifested in a scar on the neck measured 
to be 4.0 by 0.3 centimeters with no tenderness or adherence 
to the underlying trachea, and a barely visible color and 
texture differentiation.

2.  During the entire period on appeal, the veteran's 
service-connected disabilities did not result in his 
preclusion from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's tracheostomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 
(2002) (2007).

2.  The veteran does not meet the criteria for TDIU.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For the claim for TDIU, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in May 2000, February 2001, May 2004, June 
2006 and September 2006 that fully addressed all four notice 
elements.  The letters informed him of what evidence was 
required to substantiate the claim  and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
February 2001, May 2004, June 2006, and September 2006.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006 and 
in September 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the June and September 2006 letters the 
veteran was specifically asked to submit evidence of his 
disability's impact on his employment, and the September 2002 
statement of the case and January 2008 supplemental 
statements of the case included the exact language from the 
appropriate DCs.  Based on the evidence above, the veteran 
can be expected to understand from the various correspondence 
from the RO what was needed to support his claim.

Also based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and VA examinations 
regarding his claims.  No further examination is necessary as 
the veteran has not claimed that his disability has increased 
in severity since the last examinations.  The RO also 
obtained the veteran's records from the Social Security 
Administration.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.118 DC 7804.  The Board notes that during the 
period on appeal, the applicable rating criteria for scars 
were revised effective August 30, 2002, the rating criteria 
for evaluating skin disorders, such as the veteran's scar.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As these 
amendments were made while this appeal was pending, both the 
old and new regulations with regards to these changes will be 
considered.  The Board will hereafter designate the 
regulations in effect prior to the respective changes as the 
pre-amended regulations and the subsequent regulations as the 
amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the pre-amended regulations, the maximum rating that 
can be assigned under Diagnostic Code (DC) 7804 is 10 
percent.  The assignment of a rating in excess of 10 percent 
required findings of severe disfigurement of the head, face, 
or neck especially if producing  a marked and unsightly 
deformity of eyelids, lips, or auricles, per DC 7800.  An 
accompanying Note to DC 7800 stated that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, a 10 percent rating can be 
increased to 30 percent.  Also, scars could be rated on 
limitation of function of the affected part.

Under the amended regulations, the veteran's current rating 
of 10 percent is the highest available rating under DC 7804 
for superficial scars that are painful on examination.  A 
rating in excess of 10 percent requires findings of either 
may be applied to a scar of the head, face, or neck under DC 
7800 where there is visible or  palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement.  See DC 7800, criteria for a 30 percent 
rating.  The 8 characteristics of disfigurement are:
o	Scar 5 or more inches in length (13 or more 
centimeters)
o	Scar at least one-quarter inch wide at widest part 
(0.6 centimeters)
o	Surface contour of scar elevated or depressed on 
palpation
o	Scar adherent to underlying tissue
o	Skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters)
o	Skin texture abnormal in an area exceeding six 
square inches
o	Underlying soft tissue missing in an area exceeding 
six square inches
o	Skin indurated and inflexible in an area exceeding 
six square inches (See DC 7800 Note 1)
o	
Otherwise, the veteran's scar can be rated on its limitation 
of function of the affected part under DC 7805 (2002) (2007).

The medical evidence of record regarding the veteran's 
tracheostomy scar includes a VA examination undertaken in 
January 2001.  At that time, the examiner found that the 
veteran's tracheostomy scar was 4.0 by 0.3 centimeters which 
was transverse and centers over the trachea at the region of 
the cricothyroid cartilage.  The examiner stated that "there 
is no significant scar tenderness and it is not adherent to 
the underlying trachea.  The color is that of the surrounding 
skin and [i]s barely visible from a three foot distance away 
from the patient.  The texture of the scar is roughly that of 
the surrounding skin and there is no evidence raised border 
or depression in the scar.  There is no significant numbness 
or tenderness about the scar."  The veteran was ultimately 
diagnosed as having a tracheostomy scar "with no residual 
deficit."

The remaining medical evidence includes a large amount of VA 
treatment records dated up to 2005.  The record also includes 
treatment records received from the Social Security 
Administration.  However, these records do not reflect any 
complaints, treatment or general observations of any kind 
regarding the veteran's tracheostomy scar.  The veteran's 
scar has continued to remain stable.

Based on the evidence of record, there is nothing to suggest 
that the veteran's scar meets the criteria for the next 
higher disability rating under the pre-amended regulations.  
Specifically, upon physical examination, there was no severe 
disfigurement and nothing indicating a marked and unsightly 
deformity of eyelids, lips, or auricles as the veteran's scar 
is located on his neck.  Additionally, no marked 
discoloration or color contrast was noted on examination to 
qualify for a bump in the disability rating under the pre-
amended regulations' note.

In addition, there is nothing to suggest that the veteran's 
scar meets the criteria for the next higher disability rating 
under the amended regulations.  Specifically, upon physical 
examination, there was no visible or  palpable tissue loss or 
gross distortion or asymmetry of one feature or paired set of 
features.  Additionally, while the veteran's scar was at 
least one-quarter inch (0.6 centimeters) at the widest part, 
it did not meet the criteria for an additional characteristic 
of disfigurement as  the scar was not 5 or more inches in 
length (13 or more centimeters), the surface contour of scar 
was not elevated or depressed on palpation, the scar was not 
adherent to underlying tissue, the skin was not hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), the skin texture was not abnormal in an 
area exceeding six square inches, the underlying soft tissue 
was not missing in an area exceeding six square inches, and 
the skin was not indurated and inflexible in an area 
exceeding six square inches.  Also, the veteran's scar was 
ultimately determined to be resulting in no residual deficit 
and no limitation of function of the neck was claimed.  

In conclusion, as the veteran's symptoms of disability 
resulting from his tracheostomy scar do not more nearly 
approximate a rating in excess of 10 percent under the pre-
amended and amended regulations, an increased rating must be 
denied.

The Board has considered the veteran's statements regarding 
his service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determinations, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected scar disability has necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for the assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Claim for TDIU

TDIU is considered to exist when there is present any 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU ratings 
are authorized for any disability or combination of 
disabilities for which the rating schedule prescribes a 100 
percent evaluation or, with less disability where the 
requirements of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 
3.340(a)(2).  

TDIU ratings for compensation may be assigned if the 
schedular rating is less than total and the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

Here, the veteran meets the percentage requirements of 
38 C.F.R. § 4.16a.  The veteran currently has more than one 
service-connected disability, with one disability (cognitive 
disorder) rated as 50 percent disabling and a combined rating 
of 80 percent.  Therefore, the veteran meets the initial 
criteria for consideration of TDIU.

However, the evidence of record does not indicate that the 
veteran is unable to secure a substantially gainful 
occupation as a result of his service connected disabilities.  
At his October 2006 VA examination, the veteran reported 
having worked in the same position as a courier for the past 
3 to 4 years.  As the veteran himself has indicated that he 
currently is employed, has been employed in the same position 
for some time, and does not indicate that he is under-
employed, the veteran's claim for TDIU must fail because the 
evidence contradicts a finding that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  While the veteran has 
made statements suggesting that he is unable to keep any job 
he obtains for any significant period of time, this admission 
of continuous employment for 3 to 4 years would negate those 
statements.


ORDER

A rating in excess of 10 percent for a tracheostomy scar is 
denied.

A total disability rating based on individual 
unemployability. (TDIU) is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


